Citation Nr: 1526973	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right ankle disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Veteran cancelled his request for a Travel Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

In March 2014 and September 2014, the appeal was remanded by the Board for evidentiary development.  For the reasons discussed below, the Board finds that the resulting development is in substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right ankle disability is manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, VA satisfied its duty to notify by means of a letter dated in December 2009 from the RO to the Veteran which was issued prior to the RO's rating decision.  A post-rating decision notice letter was provided in March 2010.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  Service treatment records and post-service private and VA medical records have been obtained and reviewed in connection with the claim.  In addition, updated VA treatment records and Social Security Administration (SSA) records have been associated with the claims file and reviewed by the Board, in compliance with the Board's previous remand directives.  The Veteran has not indicated, and the record does not reflect, that additional relevant evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  In sum, all obtainable evidence identified by the Veteran has been obtained and associated with the claims file.

The Board also notes that the Veteran has been afforded multiple VA medical examinations in connection with his claim, including, most recently, a July 2014 examination that was performed in substantial compliance with the Board's March 2014 remand directives.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports from these examinations indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran, and provided evaluations based on these results and the Veteran's history.  Additionally, neither the Veteran nor his representative has indicated that there has been in increase in severity of the disability since he was last examined.  Thus, the Board finds that additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law & Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected right ankle disability.  For the reasons that follow, the Board finds that an increased rating is warranted.

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the record reflects that the Veteran underwent an open debridement of his right ankle in June 2010, for the purpose of removing loose bodies in the ankle joint.  However, the record does not include distinct limitation of motion findings during this period, and follow-up treatment notes reflect that the Veteran's symptoms remained fairly constant.  As such, there is insufficient evidence to justify a staged rating.  (The Board also notes that the Veteran submitted a claim for a temporary 100 percent rating for convalescence, but was denied in a January 2011 rating decision.)

For the entirety of the appeal period, the Veteran's right ankle disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating contemplates "moderate" limitation of motion.  In order to warrant a higher, 20 percent rating, "marked" limitation of motion must be shown.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71(a), Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran submitted his claim for an increased rating in November 2009.  Over the course of the appeal, he has consistently reported right ankle pain and swelling, and has averred that his right ankle prevents him from walking or standing for long periods of time.

On VA examination in December 2009, the Veteran described worsening pain in his right ankle.  Specifically, he reported increasing weakness, stiffness, locking, giving way, tenderness, and occasional swelling in the right ankle joint.  He reported having flare-ups of pain about twice a day, which could last for several days.  In terms of severity, he reported pain as a 6 out of 10.  He also claimed that he was not able to endure standing for long periods of time, and therefore was unable to work.  (He was previously employed in the food service industry.)  Walking was difficult and sometimes his right leg gave out.

On physical examination, the Veteran's posture was abnormal due to his right ankle pain, which caused him to walk with an antalgic gait and use a cane for support.  The right ankle was slightly swollen on the anterior aspect, with mild tenderness on palpation of the anterior distal tibia.  Guarding of movement was observed with both flexion and extension.  Reduced range of motion was noted, with dorsiflexion ending at 15 degrees and plantar flexion ending at 30 degrees.  Overall, the examiner noted pain, weakness, fatigue, and lack of endurance in the right ankle joint.  An X-ray revealed amorphous calcifications in the anterior joint space.

The diagnosis was synovial osteochondromatosis of the right ankle with bone fragments in the ankle joint.  In terms of overall impairment, the examiner commented that the Veteran had "significant functional impairment, as he is not able to walk or stand for a prolonged period of time because of pain in his right ankle joint.  This affects his daily activities because of the limitation of his ability to walk or do strenuous activity . . . ."

A January 2010 VA orthopedic note confirmed that there were loose bodies in the right ankle joint.  Subsequently, in June 2010, the Veteran underwent a right ankle debridement in order to excise the loose bodies.  A postoperative diagnosis of osteochondromatosis was confirmed.

A February 2011 VA primary care note reflects that the Veteran continued to complain of right ankle pain and swelling following his surgery.  According to a March 2011 VA orthopedic note, he reported that his pain had improved for approximately one month after the June 2010 surgery, but then started to worsen again.  He stated that his current pain was "almost as bad" as it was prior to the surgery.  On examination, dorsiflexion was limited to 10 degrees, and plantar flexion was limited to 40 degrees, with mild pain noted on range of motion.  Mild swelling of the ankle was observed.  Subsequent VA treatment notes reflect continued complaints of right ankle pain.  An April 2011 CT scan revealed two densely calcified loose bodies within the ankle joint space.

A December 2013 VA physical therapy note indicates that the Veteran complained of right ankle pain that was, at worst, a 4 or 5 out of 10.  At that time, reduced muscle strength of the right ankle was noted; testing revealed 3/5 strength on right ankle plantar flexion and 3/5 strength on dorsiflexion.  However, right ankle range of motion was noted to be "within functional limits."  (Interestingly, the December 2013 physical therapy note reflects reduced range of motion in the left ankle.  Given the absence of other evidence of left ankle pathology, the Board speculates that it is possible that the December 2013 treatment note mistakenly attributed right ankle limitation of motion-which is consistent with the evidence of record-to the left ankle.)  In addition, the Veteran exhibited right leg circumduction during gait.

On VA examination in July 2014, the Veteran reported constant right ankle pain, stiffness, and decreased motion.  He denied flare-ups.  He reported taking tramadol for the pain.  On physical examination, plantar flexion ended at 20 degrees, and dorsiflexion ended at 10 degrees.  Anterior drawer test and talar tilt test revealed no laxity, and there was also no ankylosis of the ankle, subtalar, or tarsal joints.  It was noted that the Veteran had no history of shin splints, stress fractures, malunion of the os calcis or astragalus, or astragalectomy.

In sum, the examiner noted that the Veteran's right ankle disability impacted his ability to work, and that there was functional loss due to limited motion.  In addition, the examiner commented that the Veteran was only able to walk for 50 yards at a time before stopping; that he could not climb a flight of stairs or a ladder; and that he could only stand for 15 minutes at a time.

As noted above, the Veteran has been assigned a 10 percent evaluation for right ankle limitation of motion.  The current evaluation contemplates periarticular pathology productive of painful motion.  The evaluation is also consistent with moderate limited motion.  In order to warrant a higher evaluation, he must have the functional equivalent of marked limited motion.  See DeLuca, 8 Vet. App. 202 (1995).

In this case, the Board finds that the Veteran's right ankle disability is productive of marked limitation of motion.  In so finding, the Board observes, first, that during the July 2014 VA examination, he retained only 10 degrees of dorsiflexion (out of a normal range of 0 to 20 degrees) and 20 degrees of plantar flexion (out of a normal range of 0 to 45 degrees).  The examiner additionally commented that the Veteran's right ankle pathology prevented him from walking in excess of 50 yards at a time, climbing a flight of stairs, or standing for more than 15 minutes at a time.  Such interference with normal daily activities constitutes marked impairment.  The Board's conclusion is consistent, as well, with the additional medical evidence of record, including the December 2009 VA examination report, in which the examiner noted that the Veteran had "significant functional impairment, as he is not able to walk or stand for a prolonged period of time because of pain in his right ankle joint."  Moreover, VA and private treatment notes reflect that the Veteran has consistently complained of chronic right ankle pain, swelling, and reduced motion throughout the appeal period.  Accordingly, a 20 percent evaluation under Diagnostic Code 5271-the maximum schedular rating assignable under that Diagnostic Code-is warranted.

The Board has also considered other potentially applicable Diagnostic Codes; however, the Veteran's right ankle synovial osteochondromatosis is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  Specifically, the July 2014 VA examination report confirms that the Veteran has no history of ankylosis of the ankle or subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy, and none of the remaining evidence of record-including the Veteran's lay statements-suggests that he has any of these diagnoses.  Consequently, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.

For the foregoing reasons, the Board finds that a 20 percent evaluation, but no higher, is warranted for the Veteran's right ankle disability.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right ankle disability.  The evidence shows chronic right ankle pain and reduced range of motion, but with no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  The Veteran's 20 percent rating under Diagnostic Code 5271 accurately contemplates this symptomatology.  In addition, to the extent the Veteran claims that his right ankle pathology prevents him from working, the Board notes that he is already in receipt of a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's service-connected right ankle disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an evaluation of 20 percent for right ankle disability is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


